Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive unit”, “a first deceleration unit”, “a second deceleration unit”, “a rotation angle detector”, “a biasing unit”, in claims 1 and 4-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitations “a drive unit”, “a first deceleration unit”, “a second deceleration unit”, “a rotation angle detector”, “a biasing unit”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a drive unit”, “a first deceleration unit”, “a second deceleration unit”, “a rotation angle detector”, “a biasing unit”, coupled with functional language “configured to rotate”, “configured to be rotatable”, “configured to be rotatable”, “configured to be disposed”, “configured to relatively bias”, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 4-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “a drive unit” is shown as being implemented by a tilt motor and a panning motor, (Paragraphs 0030, 0037, 0080 of the publication to the instant application). The “first deceleration unit” is shown as being implemented by a timing belt and a toothed pulley (Paragraph 0034 of the publication to the instant application). The “second deceleration unit” is shown as being implemented by a gear of the toothed pulley along with a first tilt gear and a second tilt gear (Paragraph 0034 of the publication to the instant application). The “rotation angle detector” is shown as being implemented by a plurality of photo interrupters each including a light emitting part and a light receiving part and a plurality of light shielding portions provided at predetermined angles around the rotation center of the first deceleration mechanism (Paragraphs 0045-0053 of the publication to the instant application). The “biasing unit” is shown as being implemented by a spring (Paragraph 0033 of the publication to the instant application). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

4.) Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A pan/tilt head comprising: 
a drive unit configured to rotate a camera unit in a predetermined direction; 
a second deceleration mechanism configured to be rotatable and engage the first deceleration mechanism; and 
a rotation angle detector configured to be disposed on the first deceleration mechanism and detect a rotation angle of the first deceleration mechanism.”

Dependent Claims 2-8 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 9, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image pickup apparatus comprising: 
a pan/tilt head having a drive unit configured to rotate a camera unit in a predetermined direction, 
a second deceleration mechanism configured to be rotatable and engage the first deceleration mechanism, and 
a rotation angle detector configured to be disposed on the first deceleration mechanism and detect a rotation angle of the first deceleration mechanism”.

The following are the closest prior-art of record:

Yamane et al. (US Pub No.: 2008/0013944A1) disclose An imaging apparatus comprising: a camera unit that includes a camera; a base that has a built-in vertical rotation driving source to generate a driving force for pivotal rotation of the camera in the vertical direction and a built-in horizontal rotation driving source to generate a driving force for pivotal rotation of the camera in the horizontal direction; a camera unit pivotal support structure that pivotally supports the camera unit on the base to allow pivotal rotation of the camera in the vertical direction; a vertical rotation transmission mechanism that transmits the driving force of the vertical rotation driving source, as power of the pivotal rotation of the camera in the vertical direction, to the camera unit, so as to rotate the camera unit including the camera in the vertical direction; a horizontal rotation gear that is provided as a transmission destination of the driving force of the horizontal rotation driving source and makes rotation of the camera unit including the camera in the horizontal direction; and a horizontal rotation transmission mechanism that transmits the driving force of the horizontal rotation driving source, as power of the pivotal rotation of the camera in the horizontal direction, to the horizontal rotation gear, the base having: a ground plate that is directly placed on surface of a supporting subject of the imaging apparatus; a pedestal plate that has the vertical rotation driving source disposed thereon, as well as the camera unit pivotal support structure and the vertical rotation transmission mechanism incorporated therein; and a plate mounting structure that mounts the pedestal plate on the ground plate to allow pivotal rotation of the pedestal plate in the horizontal direction relative to the ground plate, wherein the horizontal rotation gear is located closer to the ground plate between the ground plate and the pedestal plate linked by the plate mounting structure and is attached to either one of a horizontal pivot axis and the ground plate in such a manner as to change a relative position of the horizontal rotation gear about the horizontal pivot axis to the pedestal plate but not to change a relative position of the horizontal rotation gear about the horizontal pivot axis to the ground plate, and the horizontal rotation driving source that is placed with the horizontal rotation transmission mechanism on the pedestal plate. The driving force of the tilting motor is transmitted through a pulley-timing belt transmission mechanism to the tilting worm gear shaft.

Nakano (US Patent No.: 6124892) discloses a panhead device includes a base, a support mount which is movably supported by the base to place a camera thereon, a driving mechanism for driving the support mount in at least one of a panning direction and a tilting direction, a controller for controlling the driving mechanism to cause the support mount to be moved in a predetermined direction, and a clutch mechanism, disposed inside the driving mechanism, for transmitting and blocking a driving force. A motor for panning has a small pulley mounted on its output shaft. A gear is composed of a large pulley and a worm formed as an integral unit. A toothed belt is placed between the small pulley and the large pulley. A gear is composed of a worm and a worm wheel formed as an integral unit. There is provided another worm wheel. The worm is in mesh with the worm wheel, and the worm wheel is in mesh with the worm wheel. These parts are mounted on a single sub-chassis. Thus, the sub-chassis on which the parts are mounted are arranged to be rotated together by a panning operation. Each of photo-interrupters is composed of a pair of elements, i.e., light emitting and receiving elements, formed as an integral unit. The photo-interrupters are mounted on the lower side of the panning motor.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 






Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697